Treat, D. J.
The purpose of these demurrers is to call for an interpretation of the bills of lading, and the liabilities of the respective parties thereunder. Possibly the question presented may not, for technical reasons, fully arise on the demurrers, yet as the defendants stand on the contracts exhibited and count thereon, the court states that the contract as executed, despite some inconsistent terms therein printed, and despite the designation by the agent that be signed the same, “agent severally, but not jointly,” bind each and all of the parties for the safe delivery at the place of destination of the property shipped. Such it is held is the true construction, in the light, of the better authorities, now put on contracts like those here presented. See Railroad Co. v. Mills, 22 Wall. 594; Hutch. Carr. §§ 146, 152; Bank, etc., v. Adams Ex. Co. 93 U. S. 174; Myrick v. Michigan Cent. R. Co. 7 Rep. 229; Ry. Co. v. Pratt, 22 Wall. 123, 130; Lawson, Cont. Carr. 343. See, also, note to Snider v. Express Co. 4 Cent. Law. J. 179, 180, 181; Hooper v. Wells, 5 Am. Law Reg. (N. S.) 16, with notes by Judge Rodfield; 2 Am. Law Rev. 426.
Reference is made by defendants to Citizens’ Ins. Co. v. Kountz, 10 Fed. Rep. 768, which it is supposed presents a different view. So far as the statute of Missouri (Rev. St. 1879, p. 95) may or may not affect the rights of parties under circumstances like these here presented, it must suffice to state that it is in accord with the general doctrine here announced.
The demurrers are sustained.